UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 10-5120


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

WADDELL G. GIBBS,

                Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    Robert E. Payne, Senior
District Judge. (3:07-cr-00233-REP-1)


Submitted:   April 8, 2011                   Decided:    April 22, 2011


Before SHEDD and     AGEE,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Dana R. Cormier, DANA R. CORMIER, PLC, Staunton, Virginia, for
Appellant.   Neil H. MacBride, United States Attorney, Jessica
Aber Brumberg, Assistant United States Attorney, Richmond,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Waddell G. Gibbs appeals his sentence after pleading

guilty to possession with intent to distribute five grams or

more of cocaine base, possession of marijuana, and possession of

a   firearm    in    furtherance   of    a    drug   trafficking        crime.     On

appeal, Gibbs contends that the district court erred in finding

drug quantity under U.S. Sentencing Guidelines Manual § 2D1.1

(2007), and his sentence is unreasonable in light of the factors

under 18 U.S.C. § 3553(a) (2006).             We affirm.

              We review a sentence imposed by the district court

under a deferential abuse-of-discretion standard.                      See Gall v.

United States, 552 U.S. 38, 51 (2007).                  The first step in this

review requires us to ensure that the district court committed

no significant procedural error, such as improperly calculating

the guideline range, failing to consider the 18 U.S.C. § 3553(a)

(2006) factors, or failing to adequately explain the sentence.

United States v. Carter, 564 F.3d 325, 328 (4th Cir. 2009).                        We

then   consider      the   substantive   reasonableness          of    the   sentence

imposed, taking into account the totality of the circumstances.

Gall, 552 U.S. at 51.           On appeal, we presume that a sentence

within   a    properly     calculated    guideline       range    is    reasonable.

United States v. Allen, 491 F.3d 178, 193 (4th Cir. 2007).

              In    sentencing,    the       district     court       should     first

calculate      the    guideline    range       and      give   the      parties    an

                                         2
opportunity          to     argue       for     whatever        sentence           they    deem

appropriate.         United States v. Pauley, 511 F.3d 468, 473 (4th

Cir.     2007).           The    district      court     should      then       consider     the

relevant § 3553(a) factors to determine whether they support the

sentence      requested          by   either    party.        Id.        When    rendering     a

sentence, the district court must make and place on the record

an individualized assessment based on the particular facts of

the case before the court.                Carter, 564 F.3d at 328, 330.                    “Such

individualized            treatment       is     necessary          to     consider       every

convicted person as an individual and every case as a unique

study in the human failings that sometimes mitigate, sometimes

magnify, the crime and the punishment to ensue.”                                   Id. at 328

(internal quotation marks and citations omitted).

               In    explaining         the    chosen    sentence,         the     “sentencing

judge should set forth enough to satisfy the appellate court

that he has considered the parties’ arguments and has a reasoned

basis for exercising his own legal decisionmaking authority,”

but    when    the    judge       decides      simply    to    apply       the     guidelines,

“doing    so    will       not    necessarily        require    lengthy         explanation.”

Rita   v.     United       States,      551    U.S.    338,    356       (2007).      This    is

“because       guidelines         sentences         themselves       are    in     many     ways

tailored to the individual and reflect approximately two decades

of close attention to federal sentencing policy.”                               United States

v.    Hernandez,       603       F.3d   267,    271     (4th    Cir.       2010)     (internal

                                                3
quotation marks and citations omitted).             While a district court

must consider the statutory factors and explain its sentence, it

need not explicitly reference § 3553(a) or discuss every factor

on the record, particularly when the district court imposes a

sentence within a properly calculated guideline range.                   United

States v. Johnson, 445 F.3d 339, 345 (4th Cir. 2006).

              Gibbs first contends that the district court erred in

finding drug quantity under USSG § 2D1.1.             The probation officer

determined he was accountable for 40.72 grams of cocaine base

and 1.73 grams of Alprazolam which converted to 464.21 kilograms

of marijuana and resulted in a base offense level of twenty-

eight under USSG § 2D1.1(c)(6).             After a three-level reduction

for acceptance of responsibility, and with his criminal history

category   V,    Gibbs’s    advisory    guideline   range   was   100    to   125

months   on     count   one,   twelve   months   on    count   two,     and   the

consecutive sixty-month term on count three.

              The drug quantity was based on seizures from Gibbs of

5.72 grams of cocaine base, 1.1 grams of marijuana, 1.73 grams

of Alprazolam, and $1275 in cash.           Police also found a revolver,

ammunition, a digital scale, and numerous plastic baggies with

the ends torn off.         Moreover, when police arrived to execute the

search warrant, they found Gibbs flushing drugs down the toilet;

he admitted flushing down marijuana; and drugs had been seized

from Gibbs just a few months earlier.                 The probation officer

                                        4
determined that an ounce of cocaine base was worth approximately

$1000, and that the cash seized from Gibbs should be converted

to 35 grams of cocaine base.      Gibbs objected to conversion of

all the cash to cocaine base, contending that $983 of the $1275

was the remaining proceeds of his lottery winnings.         He also

moved for a variance sentence below his guideline range.

            Gibbs presented evidence that a check for $2700 in

lottery winnings had been cashed by a friend approximately two

weeks previously, and his attorney proffered that he paid the

friend $100 to claim the winnings and cash the check for him to

avoid paying fines.    He did not present any evidence of how much

money he spent in support of his claim that $983 was remaining

lottery proceeds.     The Government noted he did not claim that

the cash was lottery proceeds at the time of his arrest and

contended that even if he won the lottery, it was unreasonable

to believe based on information in the presentence report that

he would still have that money on the date of his arrest.

            The district court found that the undisputed contents

of the presentence report established that he spent $3400 on

alcohol, marijuana, and cough medicine and made $500 from his

hobby of installing car stereo equipment during this period.

The court found the Government had proved he spent the lottery

winnings on his drug and alcohol habits, and the $1275 was drug

proceeds.    The court overruled Gibbs’s objection.   After hearing

                                 5
evidence and argument on Gibbs’s motion for a downward variance,

the court denied the motion and sentenced him at the low end of

his guideline range to 100 months in prison on count one, twelve

months on count two, and a consecutive sixty-month term on count

three.     The court recommended that Gibbs participate in the 500-

hour drug treatment program while in prison, and in substance

abuse and mental health treatment while on supervised release.

            Based on our review of the record, we conclude that

the district court did not clearly err in finding drug quantity.

See USSG § 2D1.1 cmt. n.12; United States v. Kiulin, 360 F.3d

456, 461 (4th Cir. 2004); United States v. Hicks, 948 F.2d 877,

881, 883 (4th Cir. 1991).        We further conclude that Gibbs has

failed to rebut the presumption that his sentence is reasonable.

            We therefore affirm the district court’s judgment.        We

dispense     with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                AFFIRMED




                                      6